DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/01/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
3.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunther (US PG. Pub. 2015/0024233 A1).

	Referring to Claim 1, Gunther teaches a system (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]) for providing three dimensional printing production quality prediction (See Gunther, Sect. [0029] lines 1-6, the dimensional measuring device 34 may use machine vision, 3D optical scanning, photogrammetry, and/or structured light imaging to generate 3D geometric measurements of the in-process part 64.  Machine vision is a technique that uses electronic imaging and algorithms to extract geometric information from images of the in-process part 64.  3D optical scanning is a technique which uses light reflection, often from a laser, to calculate the surface geometry of the in-process part 64.), comprising:
logic to:
scan a region of interest associated with a layer of a plurality of parts during printing to obtain an input for the region of interest (See Gunther, Sect. [0018], Selective laser sintering is a technique that uses a powerful laser to selectively fuse powdered thermoplastic, ceramic, or metal stock material 58 by scanning cross-sections, derived from the geometric description 50, on the surface of a powder bed.  After each layer 62 is complete the powder bed with the in-process part 64 is lowered by one layer 62 thickness, a new layer of powdered stock material 58 is applied on top, and the process is repeated until the completed fabricated part 60 is formed.).;
compute an input metric associated with the layer based on the input (See Gunther, Sect. [0032] lines 1-4, Apparatuses 30, and deposition devices 32, form each layer 62 following the pattern of the geometric description 50.  Generally, the geometric description 50 is an input to the apparatus 30 operation, and thus is predetermined.);
in response to an initial set of print jobs, mechanically test at least a portion of the plurality of parts to determine at least one output (See Gunther, Sect. [0028], For the in-process parts 64, which may be delicate and may have steep geometries, non-contact techniques are generally used, i.e., no physical probe touches the in-process part 64 and/or the layers 62.  Non-contact techniques all generally detect some form of energy emanating from the sample being probed.  Suitable energy forms include light, heat, and sound.  When the energy is in the form of light, the light may include one or more of visible light, infrared (IR) light, near-infrared (NIR) light, and ultraviolet (UV) light.  Energy detectors 42 suitable for light detection include photodetectors, for example a photodiode, a position sensitive device, an array detector, and a CCD (charge coupled device).); and
in response to a production print job, predict a likelihood of a part of the plurality of parts to satisfy a quality specification by inputting the input metric to at least one machine learning function comprising the at least one output, wherein the at least one machine learning function is trained during the initial set of print jobs (See Gunther, Sect. [0031], In-process dimensional data 54, accumulated from one or more layers 62, and output dimensional data 56, accumulated from all layers 62, are inherently 3D.  Dimensional data 54, and output dimensional data 56, may include, optionally may be, a point cloud, a polygon mesh, and/or a 3D representation.  Dimensional data 54 additionally may include, or optionally may be, an image and/or a 2D layer representation.  The dimensional data 54 and the output dimensional data 56 independently may be collected and/or stored with a lateral resolution that varies from about 0.01 .mu.m to about 5-50 .mu.m.  The dimensional data 54 and the output dimensional data 56 independently may be collected and/or stored with an axial resolution that vairies from about 0.05 .mu.m to about 40-500 .mu.m.).

	Referring to Claim 2, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]), wherein the input is a temperature of the current layer, a layer thickness, a temperature from a previously laid blank layer, a given powder, a firmware parameter, or any combination thereof 

	Referring to Claim 3, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]), wherein the quality specification is a desired value of the at least one output (See Gunther, Sect. [0027] lines 6-10, When data at all the desired layers has been acquired, the accumulated, in-process dimension data 54 becomes the output dimensional data 56 that describes the geometric dimensions of the fabricated part 60 as-built.). 

Referring to Claim 4, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]), wherein the input metric is a temperature metric that is an average temperature of a plurality of pixels within the region of interest during a pass of printing (See Gunther, Sect. [0043] lines 1-5, The measured difference may be used in a feed-back or feed-forward manner to affect the forming 12.  Forming 12 may be based upon forming parameters, such as processing speed, resolution, stock material composition, temperature, and energy applied to the stock material.).

	Referring to Claim 5, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]), wherein the at least one output is a probability of the part to satisfy the quality specification that specifies at least one of process, thermal, location, or orientation data associated with the part (See Gunther, Sect. [0027] lines 3-10, The dimensional measuring device 34 is configured to acquire dimensional data 54 as the layers 62 are being formed, accumulating the layer-wise dimensional data 54.  When data at all the desired layers has been acquired, the accumulated, in-process dimension data 54 becomes the output dimensional data 56 that describes the geometric dimensions of the fabricated part 60 as-built.).

Referring to Claim 6, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]), wherein in response to a production print job, a confidence in the likelihood increases as the number of printed layers increases (See Gunther, Sect. [0011], Additive manufacturing takes as input a geometric description 50 of the desired fabricated part 60, for example from CAD software or from a 3D scanner, and transforms the geometric description 50 into thin, virtual, layer-wise cross-sections.  The manufacturing process proceeds by sequentially forming layers 62 of stock material 58, one on top of another, following the pattern of the geometric description 50 cross-sections.  As these layers 62 are formed, they are formed to the previously formed layers 62, creating a partially complete, in-process part 64.  The forming process is typically repeated until all layers are formed and the entire fabricated part 60 is built.).

	Referring to Claim 7, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]), wherein in response to the likelihood indicating a failure of a part to satisfy the quality specification, the printing of the part is designated as a failing part by applying an identifier to the part, or printing of the part is halted (See Gunther, Sect. [0042] lines 6-12, If the measured difference is out of tolerance (outside of, greater than, equal to, or less than the predetermined tolerance limit, as circumstances dictate), the manufacturing methods 10 (including forming 12 and repeating 18) may be ceased, avoiding building a non-compliant fabricated part 60.  Ceasing may include an immediate halt).

	Referring to Claim 8, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]), wherein in response to the likelihood indicating a failure of the part to satisfy the quality specification, the part is removed from parts that satisfy the quality specification (See Gunther, Sect. [0040], After the fabricated part 60 is complete, all layers 62 are formed, and/or the repeating 18 has ceased, the fabricated part 60 part may be subject to one or more post-processing steps 22.  Illustrative, non-exclusive example post-processing steps 22 include inspecting the fabricated part, removing a spurious feature from the fabricated part, removing a support structure).

	Referring to Claim 10, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]), wherein the input metric is input to a plurality of machine learning functions that are trained based on the at least one output, and a predicted likelihood from the plurality of machine learning functions is used to determine if the part satisfies the quality specification (See Gunther, Sect. [0041], Manufacturing methods 10 comprise comparing 16 the input geometric description 50 and the acquired dimensional data 54.  Comparing 16 compares at least a portion of the geometric description 50 (i.e., the virtual model of the fabricated part) with at least a portion of the dimensional data 54 (i.e., the actual dimensions of the fabricated part as-built).  Comparing 16 may occur as the forming 12 and/or acquiring 14 are occurring, or may occur after the fabricated part 60 is complete.  Comparing 16 may include reporting and/or visualizing one or both of some portion of the geometric description 50 and some portion of the dimensional data 54.  Visualizing may include outputting to a display device images representative of the comparing 16.  Additionally or alternatively, comparing 16 may include reporting and/or visualizing dimensions derived from the geometric description 50 and/or the dimensional data 54.).

	Referring to Claim 11, Gunther teaches a method (See Gunther, Fig. 3, Method 10) for providing three dimensional printing production quality prediction (See Gunther, Sect. [0029] lines 1-6, the dimensional measuring device 34 may use machine vision, 3D optical scanning, photogrammetry, and/or structured light imaging to generate 3D geometric measurements of the in-process part 64.  Machine vision is a technique that uses electronic imaging and algorithms to extract geometric information from images of the in-process part 64.  3D optical scanning is a technique which uses light reflection, often from a laser, to calculate the surface geometry of the in-process part 64.), comprising:
obtaining a first input associated with a first part of a first plurality of parts during a first print job (See Gunther, Sect. [0018], Selective laser sintering is a technique that uses a powerful laser to selectively fuse powdered thermoplastic, ceramic, or metal stock material 58 by scanning cross-sections, derived from the geometric description 50, on the surface of a powder bed.  After each layer 62 is complete the powder bed with the in-process part 64 is lowered by one layer 62 thickness, a new layer of powdered stock material 58 is applied on top, and the process is repeated until the completed fabricated part 60 is formed.);
deriving a first input metric based on the first input (See Gunther, Sect. [0032] lines 1-4, Apparatuses 30, and deposition devices 32, form each layer 62 following the pattern of the geometric description 50.  Generally, the geometric description 50 is an input to the apparatus 30 operation, and thus is predetermined.);
mechanically testing at least a portion of the first plurality of parts to determine a ground truth associated with the first input metric (See Gunther, Sect. [0028], For the in-process parts 64, which may be delicate and may have steep geometries, non-contact techniques are generally used, i.e., no physical probe touches the in-process part 64 and/or the layers 62.  Non-contact techniques all generally detect some form of energy emanating from the sample being probed.  Suitable energy forms include light, heat, and sound.  When the energy is in the form of light, the light may include one or more of visible light, infrared (IR) light, near-infrared (NIR) light, and ultraviolet (UV) light.  Energy detectors 42 suitable for light detection include photodetectors, for example a photodiode, a position sensitive device, an array detector, and a CCD (charge coupled device).); and
predicting a likelihood of a second part of a second plurality of parts to satisfy a quality specification by inputting a second input metric to at least one machine learning function trained using the ground truth and first input metric during a second print job (See Gunther, Sect. [0031], In-process dimensional data 54, accumulated from one or more layers 62, and output dimensional data 56, accumulated from all layers 62, are inherently 3D.  Dimensional data 54, and output dimensional data 56, may include, optionally may be, a point cloud, a polygon mesh, and/or a 3D representation.  Dimensional data 54 additionally may include, or optionally may be, an image and/or a 2D layer representation.  The dimensional data 54 and the output dimensional data 56 independently may be collected and/or stored with a lateral resolution that varies from about 0.01 .mu.m to about 5-50 .mu.m.  The dimensional data 54 and the output dimensional data 56 independently may be collected and/or stored with an axial resolution that vairies from about 0.05 .mu.m to about 40-500 .mu.m.).

Referring to Claim 12, Gunther teaches the method of claim 11 (See Gunther, Fig. 3, Method 10), wherein a third print job is scheduled based on a throughput calculated from the likelihood of the second part of the second plurality of parts to satisfy the quality specification (See Gunther, Sect. [0033], in FIG. 3, manufacturing methods 10 for additive manufactured parts with quality control are schematically represented.  Manufacturing methods 10 comprise sequentially forming 12 one or more layers 62 based upon a geometric description 50, synchronously acquiring 14 dimensional data 54 about at least a portion of the layers 62, and comparing 16 the geometric description 50 with the dimensional data 54.  Forming 12 may be achieved using the techniques and devices described above, including use of apparatuses 30.  Manufacturing methods 10 may comprise supplying 20 stock material 58, optionally using a stock material supply 48.).

	Referring to Claim 14, Gunther teaches the method of claim 11 (See Gunther, Fig. 3, Method 10), wherein the at least one machine learning function is adapted to a change in a second input by adjusting the learned weights, biases, or decision points of the machine learning function (See Gunther, Sect. [0043], The measured difference may be used in a feed-back or feed-forward manner to affect the forming 12.  Forming 12 may be based upon forming parameters, such as processing speed, resolution, stock material composition, temperature, and energy applied to the stock material.  Where forming 12 is based upon forming parameters, the measured difference may be used to adjust current and/or future forming 12.  In particular, where the measure difference is approaching the predetermined tolerance limit, forming parameters may be adjusted to avoid becoming out of tolerance on the next iteration.  Additionally or alternatively, where the measured difference is sufficiently different than the predetermined tolerance limit, forming parameters may be adjusted to conserve resources (e.g., time, material, energy) on the next iteration.).

	Referring to Claim 15, Gunther teaches the method of claim 11 (See Gunther, Fig. 3, Method 10), wherein the ground truth is a probability of a part to satisfy a quality specification that specifies at least one of process, thermal, location, or orientation data (See Gunther, Sect. [0027] lines 3-10, The dimensional measuring device 34 is configured to acquire dimensional data 54 as the layers 62 are being formed, accumulating the layer-wise dimensional data 54.  When data at all the desired layers has been acquired, the accumulated, in-process dimension data 54 becomes the output dimensional data 56 that describes the geometric dimensions of the fabricated part 60 as-built.).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther (US PG. Pub. 2015/0024233 A1) in view of Finders (US PG. Pub. 2005/0100831 A1).


Referring to Claim 9, Gunther teaches the system of claim 1 (See Gunther, Fig. 1, Apparatus 30 with embodied Dimensional Measuring Device 34, Sect. [0027]).
Gunther fails to explicitly teach wherein the likelihood of the part to satisfy a quality specification is used to schedule a pre-print workflow and a post-print workflow.
	However, Kuhn teaches wherein the likelihood of the part to satisfy a quality specification is used to schedule a pre-print workflow (See Kuhn, Fig. 20, Sect. [0089]-[0091], FIG. 20 is a simplified flowchart illustrating an automated 3d printing work flow.  In a block 211, a server receives a request to covert a 3D segmented medical image data.  For example, the server is a cloud server that receives the request over the Internet or wide area network.  The user requests this using medical application that is used to segment the original data. In a block 212, the limits of access to the converted data are determined. In a block 213, a medical image file is created from the medical image data. For example, the DICOM images produced on a medical 3D post-processing workstation to be uploaded, viewed, sized and output into a print-ready file that is readable by 3D printers. In a block 214, the medical image file is used to create a print-ready file for use on a 3D printer.) and a post-print workflow (See Kuhn, Fig. 21, Sect. [0092]-[0095], FIG. 21 is a simplified flowchart that illustrates an automated workflow to generate a file which can be rendered within a holographic platform or rendered in a virtual reality environment.  For example, the holographic platform can be run on a device dedicated to holographic viewing, or can be run within a viewing environment by a program that establishes the holographic viewing environment on a general-purpose computing device, such as a personal computer, smartphone or tablet computing device. In a block 221, a server receives a request to covert a 3D segmented medical image data. In a block 222, the limits of access to the converted data are determined.  For example, the converted model access (cloud or locally-sited based architecture) is limited to a specific user to render the hologram or 3D model into a holographic or virtual reality platform. In a block 223, a medical image file is created from the medical image data.  The medical image file includes the segmentation and sub-segmentation.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the likelihood of the part to satisfy a quality specification is used to schedule a pre-print workflow and a post-print workflow.  The motivation for doing so would have been to allow allows for the 



Referring to Claim 13, Gunther teaches the method of claim 11 (See Gunther, Fig. 3, Method 10).

Gunther fails to explicitly teach wherein a post-print workflow is derived based on a throughput calculated from the likelihood of the second part of the second plurality of parts to satisfy the quality specification.

However, Kuhn teaches wherein a post-print workflow is derived based on a throughput calculated from the likelihood of the second part of the second plurality of parts to satisfy the quality specification (See Kuhn, Fig. 22, Steps 231-234, In a block 231 a server renders 3D segmented medical image data into medical viewing data for streaming to a client system.  For example, the server is a cloud server that receives the request over the Internet or wide area network.  Alternatively, the server is a server on a local area network (LAN). In a block 232, the medical viewing data as rendered is placed into an augmented reality environment and/or virtual reality environment. In a block 233, the end-user to render, manipulate, adjust, the rendered medical viewing data and apply algorithms for the rendering.  The data as viewed may be, for example one or a combination of 3D rendered data, a hologram, image data formatted for viewing on a special medical image viewing device. In a block 234, other users are provided a view into the medical viewed data displayed to the end user.  For example, one or several other users are allowed to see on their own viewing devices, in real-time what the end user view sees.).
.




Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein a post-print workflow is derived based on a throughput calculated from the likelihood of the second part of the second plurality of parts to satisfy the quality specification.  The motivation for doing so would have been to allow allows for the production of three dimensional solid objects from a digital file.  In a layering process, one layer is added after the other until a fully formed object is produced (See Sect. [0003] of the Kuhn reference. Therefore, it would have been obvious to combine Gunther and Kuhn to obtain the invention as specified in claim 13.

Cited Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. (US PG. Pub. 2007/0176312 A1) discloses methods for defects within structures formed by deposition processes can be relatively expensive, particularly as previously non-destructive testing was performed only once the component had been formed.  By in-situ continuous or intermittent sequential non-destructive testing, early notice of defects can be provided.  Such early notice may allow rejection of the part-formed component, correction of the errors causing the defect, or through an auto-correction process adjustment of the deposition devices or otherwise to improve component quality.  Generally, deposition processes provide for provision of a layer of material which is consolidated in order to form an object component through use of a consolidation device.  By providing a non-destructive testing device which either continuously inspects the layers of consolidated component or sequentially inspects the object component, it is possible as indicated to provide an early identification of defect problems within a formed object component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677